Citation Nr: 0843237	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-00 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1981 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In October 2008, the veteran presented personal testimony at 
a Board hearing before the undersigned Veterans Law Judge at 
the VA Central Office in Washington, DC.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran's claimed 
bipolar disorder is not a result of any established event, 
injury, or disease during active service.


CONCLUSION OF LAW

A bipolar disorder was not incurred in or aggravated by 
service, nor may service incurrence of a psychosis be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in February 2005 and January 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim and identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the veteran has not been afforded a VA 
Compensation and Pension Examination in connection with his 
claim.  The veteran has requested on numerous occasions that 
he be scheduled for an examination.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that the duty to 
assist does not require an additional VA Compensation and 
Pension Examination.  See 38 C.F.R. § 3.159(c)(4)(i).  Here, 
the VA and private treatment records of record clearly 
provide a current diagnosis of bipolar disorder, and thus the 
first consideration is satisfied.  However, there is no 
evidence to indicate that the veteran's bipolar disorder was 
incurred during his active duty.  As will be discussed 
further below, the service treatment records show that the 
veteran was evaluated by psychologists during his active 
service, and none of the examining psychologists provided a 
diagnosis of bipolar disorder.  Thus, the service treatment 
records do not indicate that bipolar disorder was incurred 
during the veteran's active duty, and they weigh against the 
need to schedule the veteran for a Compensation and Pension 
Examination.  Although two VA psychiatrists submitted 
statements in support of the veteran's desire to be scheduled 
for a Compensation and Pension Examination, neither 
psychiatrist provided a competent connection between the 
veteran's service and his current bipolar disorder.  The 
veteran's service treatment records, VA treatment records, 
and private treatment records have all been associated with 
the claims file, and the Board finds that there is sufficient 
competent medical evidence of record to make a decision on 
the claim.  As there is sufficient competent medical evidence 
of record to make a decision on the claim, and the lack of a 
diagnosis of bipolar disorder in the service treatment 
records, the Board finds that the duty to assist does not 
require a Compensation and Pension Examination.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.



General Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including psychoses, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis will 
be accepted as showing preservice origin.  Personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).



Factual Background

In this case, service treatment records show that the veteran 
was involved in several fights during his time on active 
duty.  A sick bay corpsman referred the veteran for 
psychiatric evaluation in March 1984 because he suspected the 
veteran was paranoid.  On evaluation by a psychologist in 
March 1984, it was noted that the veteran had no prior 
psychiatric history.  The psychiatrist provided provisional 
diagnoses of rule-out paranoid personality, rule-out somatic 
delusions, and assaultive behavior.  Additional diagnoses of 
mixed personality traits with passive-aggressive and 
psychosomatic features, and intermittent chronic 
interpersonal problems were also listed.  In November 1984, 
the veteran was a self-referral for treatment of alcohol 
abuse.  In March 1988, the veteran was evaluated by a service 
examiner due to claiming conscientious objector status.  The 
examiner found no evidence of mental illness.  The examiner 
noted that the veteran had no significant psychiatric disease 
although his personality was confrontational with 
authorities.  An August 1988 psychiatric evaluation confirmed 
the March 1988 findings, noting that there was no psychiatric 
disorder present.

The veteran was originally seen at a VA Medical Center in 
February 2003 as a homeless veteran.  Through various 
assessments, it was determined that he suffered from alcohol 
dependence (March 2003).  In October 2004, a private 
psychologist evaluated the veteran and provided diagnoses of 
bipolar disorder not otherwise specified and personality 
disorder not otherwise specified.  The veteran voluntarily 
committed himself to a hospital in November 2004, and the 
hospital notes reveal diagnoses of bipolar disorder, mixed 
with psychotic features, and paranoid personality traits.  VA 
treatment records from 2004 through 2006 reveal ongoing 
counseling for a bipolar disorder, as well as for substance 
abuse (cocaine and crystal meth as noted in February 2005).

VA medical correspondence from R.W.C., M.D., dated April 2005 
states that the veteran has a complicated psychiatric 
history.  Dr. C. stated that the veteran was in need of a 
Compensation and Pension Examination to consider his current 
symptoms and his military history.  Correspondence from 
M.S.O., M.D., dated April 2006, states that the veteran 
reported having had bipolar disorder since his time in the 
service.  Dr. O. indicated that the veteran had been 
diagnosed with schizoaffective disorder which is a type of 
bipolar disorder.  Dr. O. also supported the veteran's 
request for a Compensation and Pension Examination.

During the veteran's October 2008 hearing before the 
undersigned Veterans Law Judge, the veteran stated that he 
was involved in fights during his active duty because he was 
antagonized and mistreated by his chain of command.  He 
recounted being sent for two psychiatric evaluations during 
active duty.  He mentioned that his evaluations went down 
over the course of his service.  After getting out of the 
service, he said that he worked for approximately 20 
different companies, and he first sought treatment around 
2002.  He also said that he had lived in about nine different 
states and 40 different cities.

Analysis

As a preliminary matter, it is noted that the veteran has 
contended that the RO failed to consider all of the evidence 
of record.  The Board has reviewed all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board has summarized the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Based on the evidence of record, the Board finds that the 
veteran does not have a bipolar disorder as the result of his 
active duty service.  The evidence of record clearly shows 
that the veteran currently has a bipolar disorder.  However, 
there is no competent medical evidence which provides a nexus 
between the veteran's current bipolar disorder and any 
established event, injury, or disease from active service.  
The Board recognizes the April 2005 and April 2006 statements 
from the veteran's examiners which support the veteran's 
request for a Compensation and Pension Examination.  However, 
a careful examination of each letter shows that neither 
statement provides an actual opinion which links the 
veteran's bipolar disorder with his active service.  Both 
letters merely recount the veteran's self-reported history of 
his disorder.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value. See, e.g., LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (the fact that the veteran's history is 
recorded in medical records does not transform it into a 
competent medical opinion); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion on when it 
is based exclusively on the recitations of a claimant that 
have been previously rejected.)  Thus, the April 2005 and 
April 2006 VA letters do not provide a competent medical 
nexus between the veteran's current bipolar disorder and any 
established event, injury, or disease from active service as 
they rely on the veteran's unsubstantiated account of his 
medical history.

The service treatment records reveal that the veteran was 
psychiatrically evaluated during his active duty service, 
however, none of the in-service examiners provided a 
diagnosis of bipolar disorder.  Without evidence of an 
established event, injury, or disease from active service and 
competent medical evidence that links a current disorder to 
that event, service connection for bipolar disorder cannot be 
granted on a direct basis.

The Board has considered whether service connection for a 
bipolar disorder could be established on a presumptive basis.  
To establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, no medical evidence demonstrates that the veteran 
experienced a bipolar disorder to a compensable level within 
a year after his discharge from active duty.  The first 
diagnosis of bipolar disorder that exists in the evidence of 
record appears in 2004, and the veteran left active duty in 
1989.  Therefore, service connection for a bipolar disorder 
cannot be established on a presumptive basis.

While the veteran may sincerely believe he has a bipolar 
disorder as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for bipolar disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


